         Case 2:16-cv-00746-MRH Document 178 Filed 03/29/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
THOMAS LUCA, JR., individually and on             )
behalf of all others similarly situated,          )
                                                               Case No. 16-cv-746-MRH
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )
                                                  )
WYNDHAM HOTEL GROUP, LLC and                      )
                                                            Electronically Filed and Served
WYNDHAM HOTELS & RESORTS, LLC,                    )
                                                  )
               Defendants.                        )
                                                  )

                            JOINT MOTION TO STAY PROCEEDINGS

       Plaintiff Thomas Luca, Jr. and Defendants Wyndham Hotel Group, LLC and Wyndham

Hotels and Resorts, LLC (collectively, “Wyndham”) jointly advise the Court that they have

reached an agreement in principle to resolve plaintiff’s claims and those of the proposed class.

The parties therefore jointly request that the Court stay all deadlines in this matter for 30 days, to

allow the parties to finalize the details of their agreement. The deadlines to be stayed include those

for: (1) plaintiff’s response to Wyndham’s motion to exclude the opinions of Dr. Vicki Morwitz,

(2) Wyndham’s reply in support of its motion to exclude the opinions of Dr. Vicki Morwitz,

(3) Wyndham’s sur-reply in opposition to class certification, and (4) plaintiff’s response to

Wyndham’s sur-reply. See ECF Nos. 170, 175. The parties also respectfully request that the Court

adjourn the April 30, 2019 class certification hearing.        See ECF No. 170.        Staying these

proceedings will allow the parties to focus their resources on negotiating appropriate settlement

documents, and will ensure that the Court’s resources are not expended unnecessarily.

       On or before April 29, 2019, the parties will update the Court on their progress by doing

one of the following: (1) filing a motion for preliminary approval of their proposed class action
         Case 2:16-cv-00746-MRH Document 178 Filed 03/29/19 Page 2 of 3



settlement; (2) requesting a continuation of the stay, describing the progress made towards

settlement and why additional time is necessary; or (3) indicating that a final agreement could not

be reached and proposing a schedule for remaining briefing and a hearing on plaintiff’s motion for

class certification.



Dated: March 29, 2019                            Respectfully submitted,

                                                 /s/ K. Winn Allen
David A. Strassburger (Pa. I.D. #76027)          K. Winn Allen (admitted pro hac vice)
STRASSBURGER MCKENNA                             Ronald K. Anguas, Jr. (admitted pro hac vice)
 GUTNICK & GEFSKY                                Zachary A. Avallone (admitted pro hac vice)
444 Liberty Avenue, Suite 2200                   KIRKLAND & ELLIS LLP
Pittsburgh, PA 15222                             655 Fifteenth Street NW
Telephone: (412) 281-5423                        Washington, DC 20005
dstrassburger@smgglaw.com                        Telephone: (202) 879-5000
                                                 winn.allen@kirkland.com

   Counsel for Defendants Wyndham Hotels & Resorts, LLC and Wyndham Hotel Group, LLC


 By: /s/ Gary F. Lynch
     Gary F. Lynch                                  Joseph P. Guglielmo
     glynch@carlsonlynch.com                        Erin Green Comite
     Jamisen A. Etzel                               Carey Alexander
     jetzel@carlsonlynch.com                        SCOTT+SCOTT ATTORNEYS AT LAW
     CARLSON LYNCH, LLP                             LLP
     1133 Penn Avenue, 5th Floor                    The Helmsley Building
     Pittsburgh, PA 15222                           230 Park Avenue, 17th Floor
     T: (412) 322-9243                              New York, NY 10169
     F: (412) 231-0246                              T: (212) 223-6444
                                                    F: (212) 223-6334
                                                    jguglielmo@scott-scott.com
                                                    ecomite@scott-scott.com
                                                    calexander@scott-scott.com

                             Counsel for Plaintiff Thomas Luca, Jr.




                                                2
        Case 2:16-cv-00746-MRH Document 178 Filed 03/29/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on March 29, 2019, I electronically filed the foregoing with the Clerk of this

Court by using the CM/ECF system, which will accomplish service through the Notice of

Electronic Filing for parties and attorneys who are Filing Users.


                                             /s/ K. Winn Allen
                                             K. Winn Allen
                                             Counsel for Defendants
